        Case 4:20-cv-00459-SWW Document 10 Filed 06/29/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

EUGENE WESLEY,                                *
ADC #101996                                   *
                                              *
              Petitioner,                     *
v.                                            *        No. 4:20CV00459-SWW-JJV
                                              *
DEXTER PAYNE, Director,                       *
Arkansas Division of Correction               *
                                              *
              Respondent.                     *

                                            JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED without prejudice.

       Dated this 29th day of June, 2020.


                                             /s/ Susan Webber Wright
                                             UNITED STATES DISTRICT JUDGE
